                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEONARD DESILVIO, et al.,                         Case No. 17-cv-02086-SI
                                   8                    Plaintiffs,
                                                                                           ORDER MODIFYING AND
                                   9             v.                                        APPROVING DISTRIBUTION PLAN
                                  10     LION BIOTECHNOLOGIES, INC., et al.,               Re: Dkt. No. 142
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          WHEREAS, by its Judgment Approving Class Action Settlement dated April 17, 2019 (ECF

                                  14   No. 139) and its Order Approving Plan of Allocation dated April 17, 2019 (ECF No. 137), this Court

                                  15   approved the terms of the settlement set forth in the Stipulation of Settlement and Release (ECF No.

                                  16   121) (“Settlement” or “Stipulation”) and the proposed plan for allocating the net settlement proceeds

                                  17   to eligible Settlement Class Members (“Plan of Allocation”);

                                  18          WHEREAS, this Court had directed the parties to consummate the terms of the Settlement

                                  19   and Plan of Allocation;

                                  20          WHEREAS, the Settlement provided for consideration of $3,250,000 in cash (“Settlement

                                  21   Amount”) and, pursuant to the terms of the Stipulation, the Settlement Amount was deposited into

                                  22   an escrow account established by Lead Counsel for the benefit of the Settlement Class;

                                  23          WHEREAS, as set forth in the Notice of (I) Pendency of Class Action and Proposed

                                  24   Settlement; (II) Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation

                                  25   Expenses; and (III) Settlement Fairness Hearing (ECF No. 132-3) (“Notice”), the deadline for

                                  26   Settlement Class Members to submit Claims to the Court-approved claims administrator for the

                                  27   Settlement, JND Legal Administration (“JND”), in order to be potentially eligible to participate in

                                  28   the distribution of the Net Settlement Fund has passed;
                                   1           WHEREAS, in satisfaction of due process requirements, all Settlement Class Members who

                                   2   submitted Claims that were in any way ineligible or deficient were: (i) informed that their Claims

                                   3   were ineligible or deficient; and (ii) given opportunities to correct any curable deficiencies prior to

                                   4   their Claims being finally rejected, or to contest the determination as to such deficiencies, by

                                   5   requesting judicial review;

                                   6           WHEREAS, the process of reviewing Claims has been completed;

                                   7           WHEREAS, Lead Plaintiff, through Lead Counsel, now seeks authorization to distribute the

                                   8   proceeds of the Settlement Fund to Authorized Claimants, after deduction of any taxes, fees, and

                                   9   expenses previously approved by the Court or approved by this Order (“Net Settlement Fund”); and

                                  10           WHEREAS, this Court retained continuing and exclusive jurisdiction of this Action in

                                  11   connection with, among other things: (i) the disposition of the Settlement Fund; and (ii) any motion

                                  12   to approve the Class Distribution Order.
Northern District of California
 United States District Court




                                  13           WHEREAS, the Court finds it appropriate to eliminate from the Initial Distribution any

                                  14   Authorized Claimant whose pro rata share calculates to less than $5.00 and distribute funds to

                                  15   authorized Claimants whose pro rata share of the Net Settlement Fund would be $5.00 or more.

                                  16           NOW, THEREFORE, upon careful consideration of: (i) the Declaration of Luiggy Segura

                                  17   in Support of Lead Plaintiff’s Motion for Approval of Distribution Plan submitted on behalf of JND

                                  18   (“Segura Declaration”); (ii) the Memorandum of Points and Authorities in Support of Lead

                                  19   Plaintiff’s Motion for Approval of Distribution Plan; and (iii) the other submissions and papers on

                                  20   file with the Court; and upon all prior proceedings heretofore and herein, and after due deliberation,

                                  21   it is hereby

                                  22           ORDERED, that all capitalized terms not otherwise defined herein shall have the same

                                  23   meanings as set forth in the Stipulation and the Segura Declaration; and it is further

                                  24           ORDERED, that the administrative determinations of JND accepting the Claims described

                                  25   in the Segura Declaration and listed on Exhibits B and C thereto, calculated pursuant to the Court

                                  26   approved Plan of Allocation set forth in the Notice, are hereby approved, and said Claims are hereby

                                  27   accepted; and it is further

                                  28           ORDERED, that JND be paid the sum of $89,854.54 from the Net Settlement Fund as
                                                                                         2
                                   1   payment for its outstanding fees and expenses incurred in connection with the administration of the

                                   2   Settlement and the fees and expenses expected to be incurred by JND in connection with the Initial

                                   3   Distribution of the Net Settlement Fund; and it is further

                                   4           ORDERED, JND shall conduct the Initial Distribution of the Net Settlement Fund as set

                                   5   forth in ¶ 47 of the Segura Declaration except for sections (a)(ii)-(iii) of ¶ 47; and it is further

                                   6           ORDERED, JND will eliminate from the Initial Distribution any Authorized Claimant

                                   7   whose pro rata share calculates to less than $ 5.00. These Claimants will not receive any payment

                                   8   from the Net Settlement Fund, and JND will send notifications to these Claimants advising them of

                                   9   that fact; and it is further

                                  10           ORDERED, after eliminating Claimants who would receive less than $5.00, JND will

                                  11   recalculate the pro rata share of the Net Settlement Fund for Authorized Claimants who would

                                  12   receive $5.00 or more pursuant to the calculation. This pro rata share is the Authorized Claimant’s
Northern District of California
 United States District Court




                                  13   “Distribution Amount”; and it is further

                                  14           ORDERED, that all checks to Authorized Claimants issued in the Initial Distribution shall

                                  15   bear the notation “CASH PROMPTLY. VOID AND SUBJECT TO REDISTRIBUTION IF NOT

                                  16   CASHED BY 90 DAYS AFTER ISSUE DATE.” Lead Counsel and JND are authorized to take

                                  17   appropriate actions to locate and/or contact any Authorized Claimant who has not cashed his, her,

                                  18   or its check within said time; and it is further

                                  19           ORDERED, that Authorized Claimants who do not cash their checks within the time allotted

                                  20   will irrevocably forfeit all recovery from the Net Settlement Fund; and it is further

                                  21           ORDERED, that, after making reasonable and diligent efforts to have Authorized Claimants

                                  22   negotiate their Initial Distribution checks, JND will, if cost-effective to do so, redistribute any funds

                                  23   remaining in the Net Settlement Fund by reason of uncashed checks or otherwise nine (9) months

                                  24   after the Initial Distribution to Authorized Claimants who have cashed their Initial Distribution

                                  25   checks and who would receive at least $5.00 from such redistribution, after payment of any unpaid

                                  26   fees and expenses incurred in administering the Settlement, including for such redistribution; and it

                                  27   is further ORDERED, that JND may make additional redistributions of balances remaining in the

                                  28   Net Settlement Fund to Authorized Claimants who have cashed their prior checks and who would
                                                                                           3
                                   1   receive at least $5.00 on such additional redistributions if Lead Counsel, in consultation with JND,

                                   2   determines that additional redistributions, after payment of any unpaid fees and expenses incurred

                                   3   in administering the Settlement, including for such redistributions, would be cost-effective; and it is

                                   4   further

                                   5             ORDERED, that, at such time as Lead Counsel, in consultation with JND, determines that

                                   6   further redistribution of the funds remaining in the Net Settlement Fund is not cost-effective, any

                                   7   otherwise valid Claims received after January 25, 2021 or Claims adjusted after January 25, 2021

                                   8   may be paid in accordance with ¶ 47(f) of the Segura Declaration; and it is further

                                   9             ORDERED, that any balance that remains in the Net Settlement Fund after further

                                  10   distributions or payment of any otherwise valid Claims received after January 25, 2021, or Claims

                                  11   adjusted after January 25, 2021, in accordance with ¶ 47(f) of the Segura Declaration, which is not

                                  12   cost-effective to reallocate, will be contributed, after payment of any unpaid fees and expenses
Northern District of California
 United States District Court




                                  13   incurred in administering the Settlement, to the National Consumer Law Center, a non-sectarian,

                                  14   not-for-profit charitable organization; and it is further

                                  15             ORDERED, that the Court finds that the administration of the Settlement and the proposed

                                  16   distribution of the Net Settlement Fund comply with the terms of the Stipulation and the Plan of

                                  17   Allocation and that all persons and entities involved in the review, verification, calculation,

                                  18   tabulation, or any other aspect of the processing of the Claims submitted in connection with the

                                  19   Settlement of this Action, or who are otherwise involved in the administration or taxation of the

                                  20   Settlement Fund or the Net Settlement Fund are released and discharged from any and all claims

                                  21   arising out of such involvement, and, pursuant to the release terms of the Settlement, all Settlement

                                  22   Class Members, whether or not they are to receive payment from the Net Settlement Fund, are barred

                                  23   from making any further claims against the Net Settlement Fund or the parties released pursuant to

                                  24   the Settlement beyond the amount allocated to them pursuant to this Order; and it is further

                                  25             ORDERED, that JND is hereby authorized to destroy paper copies of Claims and all

                                  26   supporting documentation one (1) year after the Second Distribution of the Net Settlement Fund, if

                                  27   that occurs, or, if there is no Second Distribution, two (2) years after the Initial Distribution and all

                                  28   electronic copies of the same one (1) year after all funds have been distributed; and it is further
                                                                                           4
                                   1          ORDERED, that this Court retain jurisdiction over any further application or matter which

                                   2   may arise in connection with this Action; and it is further

                                   3          ORDERED, that no Claim received or adjusted after January 25, 2021 be included in the

                                   4   Initial Distribution of the Net Settlement Fund; and it is further ORDERED, that in accordance with

                                   5   this District’s Procedural Guidance for Class Action Settlements, Lead Counsel shall file a Post-

                                   6   Distribution Accounting within twenty-one (21) days following the date of the Initial Distribution

                                   7   of the Net Settlement Fund and post the Post-Distribution Accounting on the website for the

                                   8   Settlement.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: June 30, 2021

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        SUSAN ILLSTON
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
